JUDGMENT
This cause coming on to be heard and being heard on the 13th and 18th days of February, A.D., 1918, it is ordered by the Court, that SOO, one of the defendants in the above-entitled action, be the holder of the name TUAOLO for his life time or until such time as he may resign, then the name to go back to the family for them to say who shall be the successor of SOO.
It is further ordered that the TEN DOLLARS paid by ONOSAI and the TEN DOLLARS paid by TEVESI shall represent the cost in this action.
In witness whereof, I, A. Stronach, as president of the High Court have hereunto set my hand and Official Seal this the 18th day of February, A.D., 1918.